                  Case 1:20-cv-09265-LJL Document 23
                                                  25 Filed 02/17/21
                                                           02/24/21 Page 1 of 4




UNIT
UN ITED
     E D ST
          TA
           A
           ATE
            TE
            T ES DISSTR
                     TRIC
                     TRIC
                        C T CO
                             OUURT
                               URT
                                RT
SOUT
SO
 OUUTT
     THE
      HE
      H E
        ERN
         RN DIS
         RN   STTR
                 RIC
                   ICT OF NE
                          NEEW
                             W Y OR
                                 ORK
                                                                                        X


Geor
George
   rge
    ge Grre
          eco
           co, ett.. all..
                                                           Plla
                                                           P  aiint
                                                                 nttif
                                                                    ifff((s)
                                                                    if
                                                                    iff((s),
                                                                          s),
                                                                          s)        :
                                                                                                                  20 -c
                                                                                                                      cv-9265 (L
                                                                                                                               LJL)
                                        -v
                                         v-
                                                                                                     CAS
                                                                                                     CASE
                                                                                                        E M AN
                                                                                                            A N AG
                                                                                                                A G EM
                                                                                                                    E M ENT
                                                                                                                        E N T PLAN
                                                                                                                        EN     LA
                                                                                                                               L AN A ND
                                                                                                                                      ND
City
City of Ne
         ew
          w Yo
             orrkk,, ett.. al.l.                                                                          SC
                                                                                                          S CH
                                                                                                             HEEDU
                                                                                                                DUULI
                                                                                                                    LIIN
                                                                                                                    L  NGG ORD
                                                                                                                             RDEERR

                                                           De
                                                           De
                                                            efe
                                                             fend
                                                             fe
                                                              en
                                                               nd
                                                                da
                                                                 an
                                                                  n
                                                                  nt(
                                                                   tt((s).
                                                                       s)). :
                                                                       s

                                                                                        X

LEW
LE WIIS J. L IM
              M AN,
                AN
                A N , Un
                       niitte
                            ed Stta
                                  atte
                                     es Distr
                                         isttrriic
                                         is      ct Jud
                                                     udgge
                                                         e:

       This
       Th is C iv
               i v iill Ca
                         as
                          se Ma an
                                 nag
                                   ageem
                                       me en
                                           nt Plla
                                           nt      an and
                                                       nd Scchhe
                                                               ed
                                                                d
                                                                dul
                                                                  ullin
                                                                  u  ing Orrd
                                                                            der
                                                                             er is sub
                                                                                    ubm
                                                                                      miitt
                                                                                         tted
                                                                                           ed by the
                                                                                                  he par
                                                                                                      artities
                                                                                                           ies
                                                                                                            es in
ac
acco
  cord
    rdance
      anc
      ance
         e witith Fed   eder
                          era
                            all Ru
                                 ulle o f Civvilil Pro
                                                    rocedu
                                                      ced
                                                      cedu
                                                         urre
                                                            e 26(
                                                               6((0(
                                                                  0((3)
                                                                  0   3):

1. A l l pa
1.           arrttiies
                   ieses [c
                          co  ons
                               nsen  ent       /      do no ott con
                                                                 ons se
                                                                      en
                                                                      ent
                                                                       ntt X ] to con          onduct
                                                                                                  duct
                                                                                                  ductin
                                                                                                       ing allll furth
                                                                                                                   urrth
                                                                                                                   u  theerr proce
                                                                                                                              roc
                                                                                                                              ro ce
                                                                                                                                  eededin nggss
      befo
      befo
      be forre
             e a Un      niitte
                              ed Sta   tatte
                                           es Magagis
                                                    istrat
                                                      tra
                                                      tratte
                                                          te Jud
                                                               udgge
                                                                   e, in
                                                                       nc cclu
                                                                            lud
                                                                            lu diiing
                                                                                   ng mo
                                                                                   ng     otttio
                                                                                              io
                                                                                               on
                                                                                                ns
                                                                                                 s annd
                                                                                                      d trriia
                                                                                                            ia
                                                                                                             all. 28 U.S S.C C. § 63 36
                                                                                                                                      6(c(c))..
      The par
      Th      arties
                   tities
                       es arre e frre e
                                      eee to wwiith
                                                 thh
                                                   hoold
                                                       ld con
                                                            onse
                                                               senntt witithout
                                                                           hout
                                                                           ho ut ad dvvver
                                                                                        erse
                                                                                        er se sububst
                                                                                                    stan
                                                                                                    stan
                                                                                                      anttiiv
                                                                                                            ve
                                                                                                             e co onnsse
                                                                                                                       equ
                                                                                                                         que en
                                                                                                                              nce
                                                                                                                               cess.. [ I f allll
      pa
      p art
         rtie
           ies con    onse
                        nse
                         se ent
                              nttt,, th
                              n       hee rem
                                            emaaiini
                                                  ning
                                                     ng pa arra
                                                              aggra
                                                                 raph
                                                                   phs nee
                                                                   phs       eed no  ott be com omppllet
                                                                                                      eted
                                                                                                         ed.
                                                                                                         ed.]

2.. T h e par
2            arties
               titie
                   es
                    s [h
                       haavveeX                        / hav
                                                          ave no
                                                               ott c o n f e r r e d pu
                                                                                      urrsu
                                                                                        rs
                                                                                         su
                                                                                          uan
                                                                                           ant to Fed
                                                                                                   eder
                                                                                                     era
                                                                                                       all Ru
                                                                                                            ulle o f Civi
                                                                                                                      iviill
                                                                                                                      iv
       Prroc
       P roc
          oce
            ed
             dur
              ure 26(
              ure      6((f)
                          f).
                          f)

3.. T h e par
3          arties
             tities
                 es [ha
                     have
                       ve/                               hav
                                                          ave no
                                                               ott X                    eng
                                                                                         ngag
                                                                                         ngag
                                                                                           age
                                                                                             ed
                                                                                              d in set
                                                                                                    ettltlem
                                                                                                         le
                                                                                                          em
                                                                                                           me
                                                                                                            en
                                                                                                             nt dis
                                                                                                             nt  iscuss
                                                                                                                    cu
                                                                                                                    c uss
                                                                                                                       ssions
                                                                                                                         io
                                                                                                                          onns
                                                                                                                             s.

4. A n y mo
4.                  otttio
                        ion to ame
                        io             men  ndd or to to jo
                                                          oiin add    ddititioiona
                                                                                 nal pa   arrttiies
                                                                                               ies
                                                                                                 es shahalll be fiille  ed  d no lat     atter
                                                                                                                                            err tha
                                                                                                                                            e     han
               Ma
               M
               Marc arrcch 2 6 , 2 0 2 1                       . [A Ab bs  sen
                                                                           sen
                                                                             en ntt excxccep
                                                                                          ep
                                                                                          e
                                                                                          epti
                                                                                            pttiion
                                                                                                  ona all cir
                                                                                                           irc
                                                                                                           ircucu
                                                                                                                ums
                                                                                                                  msta   tanc
                                                                                                                            nces    es, a dat   ate not  ot mo    orre thha
                                                                                                                                                                          an
      tthhirirty
              ty (3030) day     ays fo  olllo
                                           lowi
                                              wing
                                                 ng th  hee i ni
                                                              n i ttiial
                                                                    iaall pre  retrtriia
                                                                                       al cononfe  fere
                                                                                                   fere
                                                                                                     renc
                                                                                                        nce. e.] No
                                                                                                             e.]    ottte: e:: Pu
                                                                                                                           e         urrsu
                                                                                                                                       rsu
                                                                                                                                        suanant to P    Paaragr
                                                                                                                                                            rra
                                                                                                                                                              ag grraph
                                                                                                                                                                     ap h
                                                                                                                                                                     ap
       3(B)
       3(
       3(B) B) o f th  he  e Cou ourt's
                                      rt's
                                      rt 's Ind
                                             ndiv ividua
                                                     id
                                                      duuaal Prra  ac cttiic
                                                                           ceses in C iiv   v ilil Cas
                                                                                                     ase es
                                                                                                          s, th he
                                                                                                                 e Court  ourt
                                                                                                                          ou     rt wilill den eny a mo       otttio
                                                                                                                                                                  ion to
                                                                                                                                                                  io    to
       diis
       d    sm
             misiss,s, as moot,  oott,, wititho
                                 oo           hout ut pririor
                                                           or no   otttic
                                                                       iicce to th   hee par arttiies
                                                                                             arti  ie
                                                                                                    es
                                                                                                     s, i f a p lain
                                                                                                                  la
                                                                                                                   a in  n ttii ffff ame
                                                                                                                                       mendsnd
                                                                                                                                            nds itts  s ple
                                                                                                                                                          leadadin ing
      witth
      wi     hout
               out ob
               ou         bjjecti
                               ectition
                               ec    on frorom th   hee def
                                                          effe
                                                             en
                                                             e ndant
                                                               nda da
                                                                   d  ant ntt.. Thhee mo   ov viinng pa  arrtyty may
                                                                                                                   ay the    hen (a)     a) filile an an   ns swewer; r; (b)
                                                                                                                                                                          b)
       ffiile
           le a ne   eww mot    ottio
                                    ion to diis
                                    io          ssmi
                                                   miis
                                                   m   ss
                                                        s; or (c    c)) sub  ubmi mit a le  ettteter-mmo  otttio
                                                                                                              ion stta
                                                                                                              io        attiing
                                                                                                                              ng th    haat it re
                                                                                                                                         at       elllie
                                                                                                                                                      ies on the
                                                                                                                                                      ie           he
        init
        in  itia
              ialllly
                   ly--ffiillled
                              ed mot
                              ed      ottio
                                          ion to dis
                                          io          ism
                                                        miis
                                                           sss in whi       hichch eve  vent
                                                                                           nt th   he
                                                                                                    e Court
                                                                                                          ou
                                                                                                          o  urt
                                                                                                               rt w ili l l trre ea att th
                                                                                                                                         hee ininiti
                                                                                                                                                  tia allly
                                                                                                                                                         ly-f
                                                                                                                                                            -filile
                                                                                                                                                                  ed d
      mottiio
      mo
      moti     on  n to dis    ismi
                                 missis
                                      ss
                                       s as a new   ew mo   ottio
                                                               ion to dis        ismmiiss
                                                                                        ss th  he e ame
                                                                                                      mend nde  edd plle   ead
                                                                                                                             adin    ing.
                                                                                                                                        g

             Pu
             P u
               urs
                rsua
                rs  uant
                       nt to Paarrag
                                  agrra
                                      aph
                                        ph 2(J  (J) of the
                                                         he Co  ouurt
                                                                  urt
                                                                    rt's
                                                                       s Indiv
                                                                            ndiiv
                                                                            nd    vid
                                                                                   idua
                                                                                      ual Pra  ract
                                                                                                  ctiic
                                                                                                      ces
                                                                                                        es in C
                                                                                                              Ciivi
                                                                                                                  vil CaCas se
                                                                                                                             es,
                                                                                                                               s
             part
             pa rtiie
                rtiees mayay ext
                               xtend
                                 end th
                                 en    he e deadl
                                               ea
                                               e ad
                                                  dllin
                                                     inees
                                                         s setet fo
                                                                  orrth
                                                                   rtth
                                                                      h in Lo    oc
                                                                                  ca
                                                                                  cal
                                                                                    all Civ ivil
                                                                                              il Ru ulle 6.1
                                                                                                           1 by an ag    grree
                                                                                                                            eed--u
                                                                                                                                 upo
                                                                                                                                   pon
             sc
             schedu
                hed
                he  duule
                       le, wh
                            hiic
                               ch
                                h sha
                                   hallll goovve
                                              ver
                                                errn as lo onng as it is diis  scl
                                                                                 clos
                                                                                   os
                                                                                   o sed
                                                                                     sed
                                                                                      ed to the  he Co  ouurt
                                                                                                          urt
                                                                                                           rt in a le  ettte
                                                                                                                          ter
             ac
             a
             acco
              ccco
                 ompmpanannyi
                           yiing
                           y  ng the
                                  he in
                                      niiti
                                          tia
                                            all mo ottio
                                                     tio
                                                      ionn.. At thhe
                                                                   e Inniittiia
                                                                              all Prre
                                                                                     ettrrria
                                                                                           ial Co
                                                                                           ia     onnfe
                                                                                                      fere
                                                                                                         ren
                                                                                                         renc
                                                                                                           nc
                                                                                                            c
                                                                                                            ce,
                                                                                                              e, pa
                                                                                                              e,   arrrti
                                                                                                                       ties
                                                                                                                       ties sho
                                                                                                                              hou ulld
             co
             comme e prre
                        epa
                          pareed to discu
                                      iscuss
                                      iscu
                                        c  uss
                                            ss a pro  ropo
                                                        pos  se
                                                              ed bri
                                                                   rief
                                                                      effin
                                                                         ing sch
                                                                         in
                                                                         ing      ched
                                                                                     edu  ulle foorr any
                                                                                                       ny ant
                                                                                                            ntic
                                                                                                              icip
                                                                                                                 ipat
                                                                                                                   ated ed mo ottio
                                                                                                                                 ionn..
                Case 1:20-cv-09265-LJL Document 23
                                                25 Filed 02/17/21
                                                         02/24/21 Page 2 of 4




5.. I n i t i a l discl
5                    isc
                     isclloos
                            sur
                              ure es
                                   s purursuan
                                           su
                                           s uan
                                              ant to Ru   ullle
                                                              e 26 6(((a)
                                                                       a)((1
                                                                       a)  1) o f th
                                                                                   he
                                                                                    e Fe
                                                                                       ed
                                                                                        der
                                                                                         eraall Ru  ullle
                                                                                                        es
                                                                                                        e s o f Civil
                                                                                                                  ivilil Pro
                                                                                                                  iv       rocedu
                                                                                                                               cedu
                                                                                                                               ce durree sha
                                                                                                                                          hallll
          be co
          be    om
                 m
                 mplplle
                    p  ettted
                           ed no la
                           ed       attter
                                        err tha
                                        e    ha
                                              an
                                               n Ma arrrch
                                                        cch
                                                          h 100,, 20
                                                                   02
                                                                    2
                                                                    21 1                         . [A
                                                                                                    Ab  bs
                                                                                                         ssen
                                                                                                           e n t ex
                                                                                                           en     xcce ep ptition
                                                                                                                               onal
                                                                                                                                  a
          circum
          circ
          circumst
            rc ums
               um  stta
                      an
                       nces,
                           ces
                           ce s,, a da
                                     atte not ot moorre thaha ann fou
                                                                    ourtrtee
                                                                           een (14
                                                                                 14) day
                                                                                       ays fo
                                                                                            ollllo
                                                                                                llo
                                                                                                 lowi
                                                                                                  owi
                                                                                                    wing ng the
                                                                                                              he inniititia
                                                                                                                          all pre
                                                                                                                                rettrria
                                                                                                                                      ial
          co
          c onf
              nfe
                erren
                   enc ce e.]
                            .

6.. A l l fa
6           ac cctt dis
                     isc
                       coove
                           veryry is to be compl
                                            omp
                                            om   pllet
                                                    ete
                                                      ed
                                                       d no laattter
                                                                  err tha
                                                                  e    han J u n e 2 4 , 2 0 2 1                               [A
                                                                                                                                A
       datte
       da  e no ott mo orre tha
                             han on  nee hu
                                          un
                                           n
                                           ndr
                                             dred
                                             dr ed twe
                                                     wenntty (12
                                                              120 0)) day
                                                                        ayys
                                                                           s fo
                                                                              ollllo
                                                                                  llo
                                                                                   lowi
                                                                                    owi
                                                                                      wing
                                                                                        ng th
                                                                                            he
                                                                                             e i ni
                                                                                                 n i ttiial
                                                                                                       iaall pre rettrrria
                                                                                                                 retr   ial
                                                                                                                        ia
       co
       con
         nffer
            erren
                en
                e  nce
                    ce, unl
                          nleessss
                                 s th
                                    hee Cou
                                          ourt
                                          ourt
                                            rt fin
                                                inds
                                                  ds tha
                                                       hat thhe
                                                              e casase pre rese
                                                                             sentnts uniniq
                                                                                          qu
                                                                                           ue compl
                                                                                                omp
                                                                                                om      plllex
                                                                                                            exititie
                                                                                                            exit
                                                                                                            ex    ies or oththe
                                                                                                                              err
       exce
       ex ceppttio
                 ionnaal cir
                           irc
                             cuums
                                 mstatances
                                       nce
                                       nc es
                                           s.]

7.. T h e par
7               arttiies
                      es arre e to con
                                    onduct
                                       duc
                                       du ctt dis
                                                iscocov
                                                      ve
                                                       ery
                                                         ry in acc
                                                                 ccor
                                                                  co
                                                                   orrda
                                                                      daancnc
                                                                           nccee witith th
                                                                                         hee Feder
                                                                                                ede
                                                                                                ed erral Ruulles
                                                                                                              es o f Civ  iviill
       Proc
       Pr oce eddure
                  urre and
                  u        nd thhee Loca
                                     oc
                                     o cal Rule
                                              ulles
                                              u   es o f th
                                                          he
                                                           e Sou
                                                               outh
                                                                  ther
                                                                   her
                                                                    ern Dis   istric
                                                                                tric
                                                                                tr ict o f Neeww Yororkk.. Thhee foolllo
                                                                                                                      low wiing
                                                                                                                             ng
       inte
       in terriim
               im dea ead dllin
                             ine
                               ess may
                                     ay be ex xtte en
                                                    nd
                                                     de
                                                      e
                                                      edd by the
                                                               he par
                                                                    arttiies
                                                                        ies
                                                                          es on co   on
                                                                                      nsse
                                                                                         ent
                                                                                           nt witithout
                                                                                                   hout
                                                                                                   ho  ut app
                                                                                                            pplliic
                                                                                                                  ca
                                                                                                                   attiio
                                                                                                                        onn to th he
                                                                                                                                   e
       Cou
       Co  urrrt,
               t, pro
               t,   rovviiid
                           de
                           d e
                             edd tha
                                  hat th
                                       he
                                        e pararties
                                               tities
                                                   es mee
                                                        eet
                                                          et th
                                                              he
                                                               e dea
                                                                   ea
                                                                    adl
                                                                      dllin
                                                                      d   ine for
                                                                                or co om
                                                                                       mp plle
                                                                                             ettin
                                                                                                ing fac
                                                                                                      act disisco
                                                                                                               covevery ry seett for
                                                                                                                                  orth
                                                                                                                                     th
       in Pa
       in    arraag
                  grarap
                       ph h 6 abobovve
                                     e.

                                  NOT
                                  NO    TE
                                         E ON COV      OVIID   D--119 E M ME E RG
                                                                               R G EN
                                                                                    E N CYC Y PRO ROCE
                                                                                                  ROCECED   DU URE RES   S::
Un
U   nttiil fur
            urther
                 ther
                 th   er no  ottic
                               tic
                                 ice,
                                    e, and
                                        nd pur ursuan
                                                   sua
                                                   su  an nt to Fe   edd. R. Ciiv v. P. 30(0(b
                                                                                             b))(3
                                                                                               )((3
                                                                                                  3) and
                                                                                                       nd (b   b))(4
                                                                                                                  )((4
                                                                                                                     4)),, all de ep poossit
                                                                                                                                         sit
                                                                                                                                           itions
                                                                                                                                              ions
                                                                                                                                              io  ns may ay
  be ta
  be      ak
           keenn via   ia teellep
                               epho hone
                                       ne, vidideoco
                                                 eo
                                                 e oco
                                                     con   nffer
                                                             fer
                                                              erren
                                                                 ence
                                                                 en  ce, or otth her
                                                                                   er reem
                                                                                         mo otte
                                                                                              te means
                                                                                                    ean
                                                                                                    ea  nss, and nd may    ay be re    eccor
                                                                                                                                           orderde
                                                                                                                                                 ded by
  any re
  an       ellia
              iab blle au   ud dio
                               dio
                                 io or au uddio
                                              iovviisu
                                                    sua   all meaeans
                                                                    ns. T hi
                                                                    ns.    h i s dooe
                                                                                    es no ott dis
                                                                                                ispe
                                                                                                   pens
                                                                                                      nse wit    ith th  hee req
                                                                                                                              equ  uiirreem
                                                                                                                                          me     e
                                                                                                                                                 ent
                                                                                                                                                  ntts set
                                                                                                                                                  n       et
ffo
  orrtth in Fed   ed. R. Civ       iv. P. 30(0(bb))(5
                                                 )((55)),, inc
                                                            nclu
                                                            ncluluddiing
                                                                      ng thhee req
                                                                                 equ uiire
                                                                                        rement
                                                                                           me
                                                                                           m ent
                                                                                               nt that,
                                                                                                    hatt,, un
                                                                                                    ha        nlless
                                                                                                                  ess th
                                                                                                                  es       hee pa arrrti
                                                                                                                                      ties
                                                                                                                                      ties sttiip   puulaate
                                                                                                                                                           te
   otth
   o   he erwis
          erw
           rwis
           rw   ise,e, thhe e de  epp
                                    pos
                                     osittio
                                     os
                                     osit ion be "co   conduc
                                                            nduc
                                                            nd   ucte
                                                                    ted bef
                                                                    ted    effor
                                                                              orre an off
                                                                              o           ffic
                                                                                           fic
                                                                                            icer
                                                                                               er appppooiint
                                                                                                            nte edd or des   esig gnanatteed under  nde
                                                                                                                                                    nd  err
     Rule
     Ru   le 28  8,,,"" and
                         nd tha   hat the
                                        he de  ep
                                                p
                                                ponon
                                                   o nen
                                                       ent be pla     ace
                                                                        ce
                                                                         edd undnder
                                                                                nder
                                                                                   er oath
                                                                                         ath by tha
                                                                                         at         hat off   ffic
                                                                                                               fiic
                                                                                                                  ce err. F or
                                                                                                                             o r avoid
                                                                                                                                     vo
                                                                                                                                     v oid
                                                                                                                                         idanance
                                                                                                                                             ance  ce of
   doub
   do    ubtt,, a dep  epo os sit
                              sit
                                ition
                                  ion wiilll
                                  io       ll be de  eeem me e
                                                             edd to ha avv
                                                                         vee bee
                                                                               een co
                                                                               een     onnd
                                                                                         ndu
                                                                                          duuct
                                                                                              cteedd "be
                                                                                                      befo
                                                                                                      befo forere" an offffic  fiic
                                                                                                                                  cerer so lon   ong as
   tth
     haatt offffic
               fic
                 icer er attttten
                               en
                               e n
                                 nds
                                   ds th
                                   ds   hee depepo ossittio
                                                          ion via ia thhee sa
                                                                            amme rememo  otte mea eans
                                                                                                    ns (e e..gg.., te ellep
                                                                                                                         eph
                                                                                                                         ephoho
                                                                                                                              onene con  onfere ffe
                                                                                                                                                  ere
                                                                                                                                                    re n
                                                                                                                                                       nc
                                                                                                                                                        ce
    callll or vid
    ca            ide  eo
                        o co   onnfere
                                   fere
                                   fe ren
                                        ncce)
                                            e) usseed to co     onnn
                                                                   ne ect
                                                                       ct alll otth
                                                                                  heerr remot
                                                                                         emo
                                                                                         em  otte
                                                                                               te pa arrti
                                                                                                        tici
                                                                                                         ic
                                                                                                          ciiipa
                                                                                                              pant
                                                                                                              pa   nts  s,, an
                                                                                                                             ndd so lo   onng as allll
                                                                                                                                           ng
  parrttic
  pa     icip
            ipaan nts
                  nts ts (iin
                            nc clludin
                                  udiin
                                  ud   ng th he
                                              e off ffic
                                                     fic
                                                      icererr)) caan
                                                                   n clelear
                                                                          arly y heeaar and
                                                                                          nd be he   eaard
                                                                                                         rd by all      ll oth
                                                                                                                             ther
                                                                                                                                er par  arrti
                                                                                                                                            ttiic
                                                                                                                                                ciip
                                                                                                                                                   paant
                                                                                                                                                       nts.
                                                                                                                                                          s

 No
 No
  oth
    tth
      hin
      hin
       ing in the
                he abobovve e-m men
                                  enti
                                     tion
                                      ion
                                       oned
                                         ne ed
                                             d ru
                                                ulle pre revve
                                                             ent
                                                               nts paarrti
                                                                        tieses fro
                                                                                 rom seeki
                                                                                        eek
                                                                                        ee  kiing
                                                                                               ng to mood
                                                                                                        dif
                                                                                                        dif
                                                                                                         ify annyy pre retria
                                                                                                                       retr
                                                                                                                          ttrria
                                                                                                                              ial
     sc
     schheed
          edu
           du
            ule
              le in lig
                     ight
                        ht of th  he
                                   e CO OV  VIID
                                            VIDD-1
                                                 -19
                                                  19 pa   an
                                                           nddeem
                                                                miic (o
                                                                      orr fo  orr any
                                                                                   ny otthher
                                                                                           er gooood cau
                                                                                                 ood   ause).
                                                                                                         se). P rriiior
                                                                                                         se          orr to
                                                                                                                     o
   seek
   se
    eek
      ekiin
          ng such
               uch re
               uc    ellie
                         eff,, th
                                hee pa
                                     arrties
                                        ttiies
                                            es mu us
                                                   stt,, as alwway
                                                                ays,
                                                                   s, attem
                                                                         ttttem
                                                                             emp ptt to mee
                                                                                          eet
                                                                                            et and
                                                                                                 nd con
                                                                                                      onfe
                                                                                                        fer (v
                                                                                                             viia remot
                                                                                                                     emo
                                                                                                                     em   otte
                                                                                                                             te
                              me
                              m  ean
                                  ans)
                                    ns)
                                     s) in a goo ood
                                                   od faiaitth
                                                             h eff
                                                                ffor
                                                                 fo
                                                                  orrt to rea eachch aggrre
                                                                                          eeement
                                                                                              me
                                                                                              m ent
                                                                                                  nt.

Part
P
Pa
 arrttiie
        es are e ins
                  nstr
                    truc
                      ucte
                      ucte
                         ted to co
                                 on
                                  nssu
                                     ultt th
                                           he
                                            e Co   ou
                                                    urt
                                                    urt
                                                     rt's
                                                        s COVOVID
                                                               VID
                                                                ID-1
                                                                   -19
                                                                    19 Emme
                                                                          erg
                                                                            rge
                                                                              en
                                                                               n
                                                                               ncy
                                                                                 cy In
                                                                                 cy  nddiv
                                                                                       div
                                                                                        ivid
                                                                                           idua
                                                                                             ual Pra
                                                                                                  ractic
                                                                                                     ctic
                                                                                                     ct ice
                                                                                                          es
                                                                                                           s in
   Ciiv
   C     viil an
               nd
                d Cri
                    rim
                      miina
                         nal Caas
                                se
                                 es
                                  s fo
                                     orr add
                                           ddit
                                              iittio
                                                  ion
                                                    naal gu
                                                          uiid
                                                             da
                                                              a
                                                              anc
                                                               nce on pro
                                                               nc       roc
                                                                          ce
                                                                           edu
                                                                             durre
                                                                                 e
                                                                                 es
                                                                                  s in pla
                                                                                        lace
                                                                                          ce at this
                                                                                                 his tiim
                                                                                                 hi     mee..

            a.. I n i t i a l req
            a                  equ
                                 ue
                                  es
                                   stts fo
                                         orr pro
                                              rod
                                                du
                                                 uctio
                                                  ctiio
                                                  ct  on o f doc
                                                              ocum
                                                                umen
                                                                 me
                                                                  en
                                                                   nts
                                                                    ts sha
                                                                        halll be se
                                                                                  errv
                                                                                     ve
                                                                                      ed by Ma
                                                                                      ed     arrrch
                                                                                                 ch
                                                                                                 ch 24
                                                                                                     4,, 202
                                                                                                          021

           b.. I n t e r r o g a t o r i e s pu
           b                                         urrrsu
                                                         su
                                                         s uan
                                                             an
                                                              ntt to Ruleulle 33
                                                                         u       3..3(
                                                                                    3(a
                                                                                    3(aa)) o f th he
                                                                                                   e Looc cal
                                                                                                            al Ru ullles
                                                                                                                      es
                                                                                                                      e s o f th
                                                                                                                               he
                                                                                                                                e Sou outherthern
                                                                                                                                            therrn
                                                                                                                                              e
                      Diistri
                      D     sttrriic
                            s       ctt o f Newew York  orr k shall
                                                        o       hallll be ser
                                                                ha           errve
                                                                                ve
                                                                                v e
                                                                                  edd by Ma    arrch
                                                                                                  ch 24
                                                                                                      4,, 20
                                                                                                           02
                                                                                                            21
                                                                                                            21                       . [A
                                                                                                                                        Absen
                                                                                                                                            bs
                                                                                                                                            b se
                                                                                                                                               enn
                                                                                                                                                 ntt
                      exc
                      ex     ce ep pttiona
                                      ion
                                      io na
                                          al cirircu
                                                  cums
                                                     msta  tannc
                                                               ces
                                                               ces
                                                                 es, a dat   ate no ott morore tha han thi hirt
                                                                                                             rty (3  300) daayyys
                                                                                                                                s fo
                                                                                                                                   olllo
                                                                                                                                       lowiwingng th he
                                                                                                                                                      e
                       iin
                         n iitt ia
                                i a l pre
                                        retr
                                           tria
                                              ial con
                                                    onffe ere
                                                            renc
                                                               ncee..] No
                                                                        No Ru   ulle 33.3.3(
                                                                                          3(a) a) inter
                                                                                                   nte
                                                                                                   nt errro
                                                                                                         roggaatotorriie
                                                                                                                       es
                                                                                                                        s nee
                                                                                                                            eed to be se      errv
                                                                                                                                                 ve
                                                                                                                                                  ed wiitth
                      resp
                      re
                      respspe     ecct to dis
                                    ct       isccllos
                                                  los
                                                   osur
                                                   osur
                                                     ureses aut utom
                                                                   omatiattiic
                                                                        a    ca
                                                                              alllyy re
                                                                                      eqquuiirre
                                                                                               ed by Fe
                                                                                               ed          ed
                                                                                                            deerrra
                                                                                                                  al Ru ulle o f Civil
                                                                                                                                    ivvilil Pro
                                                                                                                                              rocedu
                                                                                                                                                 ced
                                                                                                                                                 ce  du
                                                                                                                                                      ure
                                                                                                                                                        re
                      26
                      2
                      26(a
                         6((a   a).)



                                                                             2
                      Case 1:20-cv-09265-LJL Document 23
                                                      25 Filed 02/17/21
                                                               02/24/21 Page 3 of 4




                   c. U n l e s s oth
                   c.               her
                                     erwiwise
                                            se ord
                                                 rde erred
                                                        ed by the
                                                               he Couourt
                                                                       urtt, con
                                                                              ontent
                                                                                ten
                                                                                tenttio
                                                                                     ion int
                                                                                          nter
                                                                                             erro
                                                                                                oga
                                                                                                 gatoorriies
                                                                                                          es sho
                                                                                                              houl
                                                                                                                 ulld
                                                                                                                    d be
                           serv
                           serv
                              ved
                                d co
                                   on
                                    nssiis
                                         stten
                                            ent with
                                                  ith Rul
                                                  it     ule
                                                           le 33
                                                               3..3(
                                                                  3(c)
                                                                  3(c)
                                                                    c) o f the
                                                                            he Loc
                                                                                 oca
                                                                                 oca
                                                                                   all Ru
                                                                                        ulle
                                                                                           es
                                                                                            s o f the
                                                                                                   he Sou outh
                                                                                                           uther
                                                                                                            th
                                                                                                             he
                                                                                                              errn
                                                                                                                rn Dis
                                                                                                                     istr
                                                                                                                       tricct o f
                          New Yor
                          Ne      ork.
                                    k.

                   d D e p o s i t i o n s sha
                   d.                       hallll be co
                                                       om
                                                        mp
                                                         pllet
                                                            eted
                                                              ed by J u n e 1 0 , 2 0 2 1

                   e.. R e q u e s t s to Adm
                   e                       dmit
                                              it sha
                                                   allll be se
                                                             errve
                                                                 ed no lat
                                                                        ate
                                                                          err tha
                                                                               han M a y 1 0 , 2 0 2 1

         8.. A l l e
         8           ex
                      xpert
                        pert
                        pe rt diissco
                                    cove
                                       very
                                          y, inc
                                               nclu
                                                 clu
                                                   uddiing
                                                         g diissc
                                                                cllos
                                                                   osur
                                                                     ureses, rep
                                                                         es,  epo
                                                                                orrts
                                                                                   ts, pro
                                                                                        rodu
                                                                                           duct
                                                                                           duct
                                                                                             ctio
                                                                                               ion o f und
                                                                                                        nde
                                                                                                        nder
                                                                                                           errlyyin
                                                                                                                  ng docum
                                                                                                                       ocum
                                                                                                                       oc umen
                                                                                                                            ents,
                                                                                                                               ts
                                                                                                                               ts
                an
                and dep
                      epos
                      epososittio
                          osit  onsns shha
                                         allll be com
                                                   omp
                                                   ompl pllet
                                                           eted
                                                            ted
                                                             ed by A u g u s t 9 , 2 0 2 1            .     [A
                                                                                                             Absen
                                                                                                                bsen
                                                                                                                bs ent
                                                                                                                    nt
                exce
                ex
                excecept
                     ept
                      ptio
                      ptio
                         ona
                          nall cir ircums
                                     cums
                                     cu msta
                                          ta
                                           anc nces
                                               nces
                                                 es, a dat ate for
                                                           ate   ortyy-ffiv
                                                                         ive (45
                                                                              45) day
                                                                                    ays
                                                                                      ys fro
                                                                                          rom thee commpl
                                                                                                        plet
                                                                                                          etio
                                                                                                          etion o f fac
                                                                                                            io
                                                                                                            ion       act
                                                                                                                        c
                diisc
                d  scovver
                        ery.]
                           y..]
                           y

         9.. A l l dissc
         9             co
                        o
                        ove
                         ve
                         very
                            y shall
                               ha
                                allll be co
                                          om
                                           mp
                                            pllet
                                               eted
                                                ted
                                                 ed no lat
                                                        ater
                                                         te
                                                          err tha
                                                               han A u g u s t 9 , 2 0 2 1

          0. T h e pro
         10              opo
                          posed
                             se
                              ed jo oiint
                                       nt pretr
                                            retria
                                            re trial
                                               tr ia
                                                   al ord
                                                       rder
                                                         er shahallll be sub
                                                               hall       ubmi
                                                                            bmi
                                                                             mitt
                                                                               t ed
                                                                                 ed on ECF
                                                                                         CF in accco
                                                                                                   orrdadanc
                                                                                                           nce witith
                                                                                                                ith ththe
                Cour
                Cour
                Co urt't's Indi
                           Ind
                           Indiiv
                                viidu
                                   dual
                                   dual
                                      al Pra
                                           raccttices
                                                 icces
                                                    es in Civil
                                                            ivviill Cas
                                                                      ases
                                                                        es
                                                                        es and
                                                                            nd Fed
                                                                                 eder
                                                                                  der
                                                                                   era
                                                                                     al Rule
                                                                                     al  ule o f Civviill Pro
                                                                                         ul                 oce
                                                                                                             cedu
                                                                                                               dure
                                                                                                               dure re 26
                                                                                                                        6((a)
                                                                                                                           a)(3
                                                                                                                              3)
                   no lat
                   no  ater
                        ter
                          er tha
                              han 3 0 d a y s b e f o r e s c h e d u l e d t r i a l d a t e .

         11.
         11
          1.   A     post
                      ost-d
                      os -dis
                           iscove
                             co
                             cov
                               ve
                                ery
                                ery
                                  y sta
                                      atu
                                       tus con
                                            onfe
                                             nfere
                                              fe
                                               ere
                                                 enc
                                                  nce sha
                                                       hallll be held   n:: a August 13,t2021
                                                                  elld on
                                                                  e                                                  11:00AM

          2. A n y mot
         12             otio
                           on fo orr sum
                                       umma
                                         mma
                                           maryry jud
                                                   udgm
                                                    dgm
                                                     gmen
                                                     gmenent mu
                                                              us
                                                               st
                                                               st be fililedd no lat
                                                                                  ater
                                                                                    er tha
                                                                                        han A u g u s t 2 3 , 2 0 2 1
               [A
                Absen
                  bssen
                     entt exc
                            xcep
                            xcepeptition
                                epti  onal
                                      onal
                                        al cir
                                            ircums
                                            ircu
                                              cums
                                              cu msta
                                                    ta
                                                     anc
                                                      nces
                                                      nces
                                                        es, a dat
                                                               ate fou
                                                               ate   urt rtee
                                                                           eenn (14
                                                                                 14) day
                                                                                       ays fro
                                                                                       ays  rom the
                                                                                            rom   e com
                                                                                                      mp
                                                                                                       plletio
                                                                                                          etio
                                                                                                          etion o f allll
               diis
               d  sccovver
                        ery.]
                           y..]
                           y

         13
          3. T h i s cas
                      ase [is
                           is X           / is not
                                                ot     ]    to be trriied
                                                                       ed to a jur
                                                                                uryy..

          4. T h e par
         14
         14.        arti
                     rttiies
                          es hav
                              a e co
                                   on
                                    nffe
                                       err
                                        rre
                                        rred
                                          ed
                                           d and
                                              nd the
                                                  heir
                                                    ir pre
                                                        rese
                                                          sen
                                                          sent
                                                            ntt bes
                                                                 est
                                                                  st es
                                                                      sttim
                                                                          mat
                                                                           ate o f the
                                                                                    he len
                                                                                        engt
                                                                                          gth o f tria
                                                                                                   rriia
                                                                                                       all is
                     to be determined

         15. C o u n s e l for
         15                 or th
                                he
                                 e pa
                                    arrtities
                                           es pro
                                                opo
                                                 pose
                                                 pose
                                                   se the
                                                       he fol
                                                           ollo
                                                              owi
                                                                wing altlter
                                                                          erna
                                                                            natitive
                                                                              tiv ve
                                                                                   e dis
                                                                                      ispu
                                                                                        pute
                                                                                          te res
                                                                                              esol
                                                                                               sol
                                                                                                olu
                                                                                                  uttio
                                                                                                     ion mec
                                                                                                          echa
                                                                                                             hani
                                                                                                               nism
                                                                                                                  sm
                   for this
                   fo   his cas
                        hi   ase
                               e:: T h e p a r t i e s d o n o t b e l i e v e s e t t l e m e n t d i s c u s s i o n s
                         would b e u s e f u l ; h o w e v e r, t h e y a r e p r e p a r e d t o d i s c u s s t h i s
                       a.. R e f e r r a l to a Mag
                       a                         agis
                                                   istr
                                                     trat
                                                       ate Jud
                                                            udge
                                                             dge
                                                               e for
                                                                  or set
                                                                      ettl
                                                                       ttltlem
                                                                           lem
                                                                            emen
                                                                            emen
                                                                              ent dis
                                                                                   iscu
                                                                                     cu
                                                                                      uss
                                                                                       ssio
                                                                                       ssio
                                                                                       ssions.
                                                                                           nss. a t t h e c o n f e r e n c e

                       b.. R e f e r r a l to the
                       b                       he Sou
                                                   outth
                                                   outhher
                                                        ern Distr
                                                             isstr
                                                                tricctt''s Me
                                                                            ed
                                                                             diia
                                                                             diaati
                                                                                  tion
                                                                                  tion
                                                                                    on Pro
                                                                                        rogr
                                                                                          gram
                                                                                          gram
                                                                                             am.

                       c. R e t e n t i o n o f a pri
                       c.                          riva
                                                     vatte
                                                         e med
                                                            ediato
                                                               ia
                                                                atto
                                                                   or.
                                                                    r.

         The use
         Th       e o f an
                         nyy alltter
                                 te
                                  errna
                                     natitive
                                            e dis
                                               ispute
                                                 pute
                                                 pu e res
                                                       eso
                                                       esol
                                                         ollu
                                                            uttio
                                                               ion mecchani
                                                                       hani
                                                                       hanism
                                                                           sm doe
                                                                               oes
                                                                                 s not
                                                                                    ot stta
                                                                                          ay or modif
                                                                                                 odiffy anyy dat
                                                                                                 od           ate in thi
                                                                                                                      his
         Orrde
         O  derr..

          6. O t h e r issue
         16             ssu
                        ssue
                           es to be addddre re
                                             essed
                                               ssed
                                               ss d at the
                                                        he In
                                                            niittiial
                                                                   al Pretr
                                                                        retr
                                                                        retrial
                                                                            ia
                                                                             al Confe
                                                                                 onffe
                                                                                 on  ere
                                                                                      renc
                                                                                         nce,
                                                                                          ce
                                                                                           e,, inc
                                                                                                nclu
                                                                                                 clu
                                                                                                   lud
                                                                                                     diing
                                                                                                         g tho
                                                                                                            hose
                                                                                                            hose
                                                                                                               e set
                                                                                                                  et for
                                                                                                                      orth
                                                                                                                         th in
                Fede
                Fe deral
                      ral Rul
                      ra   ule o f Civviill Pro
                                              roce
                                                cedu
                                                  dure
                                                  dure
                                                     re 26(
                                                          6(0
                                                            0((3)
                                                              (3)3), are
                                                                 3),   re set
                                                                            et for
                                                                                orth
                                                                                   h bel
                                                                                       elow
                                                                                          w.
Th
T h
  hee P l a i n t i f f s ' v i e w i s t h a t t h e Second C i r c u i t ' s d e c i s i o n i n Kachalsky v.
County o f W e s t c h e s t e r, 7 0 1 F. 3 d 8 1 ( 2 d C i r . 2 0 1 2 ) , f o r e c l o s e s t h e c l a i m t h e y
advance h e r e , a n d t h a t i t d o e s s o r e g a r d l e s s o f w h a t d i s c o v e r y m i g h t r e v e a l
about e i t h e r t h e P l a i n t i f f s o r t h e Defendants. A s s u c h , P l a i n t i f f s b e l i e v e
                    Case 1:20-cv-09265-LJL Document 23
                                                    25 Filed 02/17/21
                                                             02/24/21 Page 4 of 4
i t would be i n the best interests o f both the parties and the Court t o forgo
discovery unless and u n t i l e i t h e r t h e en banc Second C i r c u i t o r t h e U.S. Supreme
Court h a s o v e r r u l e d K a c h a l s k y, a n d t o a d o p t a p r e t r i a l s c h e d u l e t h a t
expeditiously places t h e question o f overruling the decision before one o r both
of those c o u r t s . I n t h e absence o f such an approach, t h e P l a i n t i f f s agree t h a t
the proposed dates and parameters a r e reasonable.


        Cou
        Coun
        Coun
           n
           nse
            sel fo
            sel
            se   orr th
                      he
                       e Pa
                          arrttiiess:
                                                           Aimee L u l i c h
        David Jensen
        Counsel f o r P l a i n t i f f s                   Assistant Corporation Counsel
        33 H e n r y S t r e e t
        33                                                  Counsel f o r D e f e n d a n t s
        Beacon, N e w Yo r k 12508                          100 C h u r c h S t , N e w Y o r k , N Y 1 0 0 0 7

                                        __
                                        24
                         February 1 7 , 2 0 2 1
        Date
        Date
        Da ted
           ted:
                          New Yor
                          Ne   ork,
                                  k, New
                                      ew Yo
                                          orr k


                                                                          LEWI
                                                                          LE
                                                                           EWWIIS I L IM
                                                                                       M AN A
                                                                    Unitited
                                                                    Un
                                                                    Unit  ed State
                                                                              ta
                                                                               ate
                                                                                tes Dis
                                                                                tes  istr
                                                                                        tricct Jud
                                                                                        tric    udge
                                                                                                 dge
                                                                                                   ge




                                                       4
